Citation Nr: 0942975	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Whether new and material evidence as been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.	Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to May 
1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric 
disorder and bilateral hearing loss.  Regarding his claim for 
hearing loss, it is noted that he contends that this is 
related to his duties in service as an aircraft mechanic 
where he was exposed to the acoustic trauma of aircraft 
engines.  He has requested that he be afforded a compensation 
examination to ascertain if this is probable.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The records 
includes an audiometric evaluation in 1999 showing 
sensorineural hearing loss that could be consistent with a 
history of noise exposure, but no opinion regarding whether 
it could be related to service.  The Board finds that, giving 
the Veteran every opportunity, such an opinion should be 
obtained.  

Regarding his psychiatric disorder, it is noted that this has 
been variously diagnosed as anxiety, depression, and a 
bipolar disorder.  It is noted that service connection has 
been previously denied on numerous occasions, most recently 
by the Board in an October 1998 decision.  Despite the prior 
denials, the RO has not reviewed the claims file on the basis 
of whether new and material has been submitted to reopen the 
claim for service connection.  Moreover, the Veteran has not 
been provided with sufficient notice as to what is needed in 
terms of new and material evidence so as to satisfy the 
notice provisions of the VCAA.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO/AMC should arrange for the Veteran 
to undergo an audiometric evaluation and ear 
nose and throat examination to ascertain the 
current nature and extent of his bilateral 
hearing loss.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent of more) that any 
hearing loss is related to service.  The 
claims folder should be made available for 
review in connection with this examination.  
The examiner should provide complete 
rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


